DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 03/09/22 has been entered. Claims 17-18 remain pending in the application. It is acknowledged that claims 1-16 are withdrawn and claims 19-20 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 17 recites a computerized method useful for geofence-based automatic time clocking comprising: creating a virtual perimeter around a geographic region, wherein the geographic region is defined with an x-axis/y-axis geographic coordinate system and a z-axis measure of a structure in the geographic region; assigning the geographic region within the virtual perimeter a job-site number; tracking a location of a user's mobile device an x-axis/y-axis geographic subregion of the geographic region; determining the z-axis measure of the user in the structure by: creating a scannable matrix code that provides the z-axis measure, printing the scannable matrix code on an adhesive object, wherein the scannable matrix code comprises the z-axis measure, affixing the scannable matrix code in the room, scanning the scannable matrix using a mobile application in the user's mobile device, generating a text message with the mobile application, implicitly geotagging the text message the z-axis with location information, and using the geotagged text message with the z-axis information to the z-axis measure in the structure, wherein the z-axis location of the structure further comprises a room identity on a floor of the structure; automatically determining when a user enters the x-axis/y-axis geographic subregion of the geographic region defined by the geographic region; determining when the user enters the z-axis measure defined by the geographic region; automatically recording a time that the user is in the geographic region as long as the user is in the x-axis/y-axis geographic subregion and the z-axis measure; assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company; detecting that the user has left the geographic region; and ceasing to record the time that the user is in the geographic region.
The limitations of creating a virtual perimeter around a geographic region, wherein the geographic region is defined with an x-axis/y-axis geographic coordinate system and a z-axis measure of a structure in the geographic region; assigning the geographic region within the virtual perimeter a job-site number; tracking a location of a user's mobile device an x-axis/y-axis geographic subregion of the geographic region; determining when a user enters the x-axis/y-axis geographic subregion of the geographic region defined by the geographic region; determining when the user enters the z-axis measure defined by the geographic region; recording a time that the user is in the geographic region as long as the user is in the x-axis/y-axis geographic subregion and the z-axis measure; assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company; detecting that the user has left the geographic region; and ceasing to record the time that the user is in the geographic region, as drafted, are processes that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. That is, the tracking of employee locations using a coordinate system including the times that they enter and leave a particular area or jobsite, recording of their clock-in and clock-out times, and assigning of the times to a timesheet of the employee are directed to at least fundamental business practices and/or commercial interactions. If claim limitations, under their broadest reasonable interpretation, cover fundamental business relations, then they fall within the “Certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, claim 17 recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – determining the z-axis measure of the user in the structure by: creating a scannable matrix code that provides the z-axis measure, printing the scannable matrix code on an adhesive object, wherein the scannable matrix code comprises the z-axis measure, affixing the scannable matrix code in the room, scanning the scannable matrix using a mobile application in the user's mobile device, generating a text message with the mobile application, implicitly geotagging the text message the z-axis with location information, and using the geotagged text message with the z-axis information to the z-axis measure in the structure, wherein the z-axis location of the structure further comprises a room identity on a floor of the structure. The user’s mobile device is recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and does not meaningfully limit the claim. The additional elements of determining the z-axis measure of the user in the structure by: creating a scannable matrix code that provides the z-axis measure, printing the scannable matrix code on an adhesive object, wherein the scannable matrix code comprises the z-axis measure, affixing the scannable matrix code in the room, scanning the scannable matrix using a mobile application in the user's mobile device, generating a text message with the mobile application, implicitly geotagging the text message the z-axis with location information, and using the geotagged text message with the z-axis information to the z-axis measure in the structure, wherein the z-axis location of the structure further comprises a room identity on a floor of the structure represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of determining the z-axis measure of the user in the structure by: creating a scannable matrix code that provides the z-axis measure, printing the scannable matrix code on an adhesive object, wherein the scannable matrix code comprises the z-axis measure, affixing the scannable matrix code in the room, scanning the scannable matrix using a mobile application in the user's mobile device represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the field of mobile phone applications and functionality and are merely directed to the well-understood, routine, conventional activity of electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343. The additional elements of generating a text message with the mobile application, implicitly geotagging the text message the z-axis with location information, and using the geotagged text message with the z-axis information to the z-axis measure in the structure, wherein the z-axis location of the structure further comprises a room identity on a floor of the structure represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of mobile applications and functionality and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 17 is not patent eligible.
Claim 18 depends on claim 17 and include all the limitations of claims 17. Therefore, claim 18 recites the same abstract idea of fundamental business practices and/or commercial interactions, and the analysis must therefore proceed to Step 2A Prong Two. 
Claim 18 recites further limitations that are directed to certain methods of organizing human activity. This judicial exception is not integrated into a practical application. These additional steps are considered an abstract idea (certain methods of organizing human activity) and do not integrate the judicial exception into a practical application. That is, the tracking of user locations, receiving check in codes, clocking in and clocking out, identifying employee breaks, aggregating user work time information to be provided for payroll, and geographic regions including job sites are directed to fundamental business practices and/or commercial interactions. Accordingly, claim 18 further recites the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. These additional steps are considered an abstract idea (certain methods of organizing human activity) and does not integrate the judicial exception into a practical application. Further reciting the abstract idea is not sufficient to amount to significantly more than the judicial exception. Claim 18 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0288569) in view of Shin (US 2013/0325385) and further in view of Graham (US 2020/0213006) and Jain (US 2015/0348214).
Regarding claim 17, Wang discloses:
A computerized method useful for geofence-based automatic time clocking comprising: creating a virtual perimeter around a geographic region, wherein the geographic region is defined with an x-axis/y-axis geographic coordinate system and a z-axis measure of a structure in the geographic region at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer.”) and Figs. 2, 4 show enclosures, such as rooms or buildings, in which users of user equipment “UE” are tracked all within a cartesian or x, y, z coordinate system;
assigning the geographic region within the virtual perimeter a job-site number at least by ([0123]-[0124] discloses assigning building ids and room ids (job-site number) for buildings and rooms, respectively);
tracking a location of a user's mobile device an x-axis/y-axis geographic subregion of the geographic region at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0073] “the PPS may obtain a three-dimensional position for UE 20 in Cartesian coordinates using the following exemplary operations as Equation 9” [0213] “An exemplary application service for use by a PPS in an office building context to tracking objects in the building may include applying a portable UE 20 on an object and tracking the position of the object in the building”);
determining the z-axis measure of the user in the structure… at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0073] “the PPS may obtain a three-dimensional position for UE 20 in Cartesian coordinates using the following exemplary operations as Equation 9”);
automatically determining when a user enters the x-axis/y-axis geographic subregion of the geographic region defined by the geographic region at least by ([0210] “An exemplary application service for use by a PPS in a building security service context may include: (i) embedding the UE 20 device (e.g., a chip) into a badge; (ii) tracking a person's route in the building space; (iii) tracking a person entering which room at what time staying for how long”);
determining when the user enters the z-axis measure defined by the geographic region at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0210] “An exemplary application service for use by a PPS in a building security service context may include: (i) embedding the UE 20 device (e.g., a chip) into a badge; (ii) tracking a person's route in the building space; (iii) tracking a person entering which room at what time staying for how long”);
automatically recording a time that the user is in the geographic region as long as the user is in the x-axis/y-axis geographic subregion and the z-axis measure at least by ([0057] “According to the illustrative exemplary embodiment depicted in FIG. 2, a 3D PPS measurement system 200 requires at least three nodes, 50, 51, and 52, for use in estimating the Cartesian coordinate position (x, y, z) for the UE 20 within an enclosure 202, such as, for example, a room of a dwelling or retailer” [0210] “An exemplary application service for use by a PPS in a building security service context may include: (i) embedding the UE 20 device (e.g., a chip) into a badge; (ii) tracking a person's route in the building space; (iii) tracking a person entering which room at what time staying for how long”);
wherein the z-axis location of the structure further comprises a room identity on a floor of the structure at least by ([0155] “The data packet comprises one or more of the following information and/or combinations of the same: (i) node id, device id, customer id, building id and room id; (ii) the node location info: (x,y,z); (iii) number of installed PPS nodes in the room; (iv) central processor location for the room: at UE, or at a node; (v) the measured calibration coefficients Ei for other nodes in the room.”).
Wang fails to disclose “…by: creating a scannable matrix code that provides the z-axis measure, printing the scannable matrix code on an adhesive object, wherein the scannable matrix code comprises the z-axis measure, affixing the scannable matrix code in the room, scanning the scannable matrix using a mobile application in the user's mobile device, generating a text message with the mobile application, implicitly geotagging the text message the z-axis with location information, and using the geotagged text message with the z-axis information to the z-axis measure in the structure; assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company; detecting that the user has left the geographic region; and ceasing to record the time that the user is in the geographic region”
However, Shin teaches the following limitations, …by: creating a scannable matrix code that provides the z-axis measure, printing the scannable matrix code on an adhesive object, wherein the scannable matrix code comprises the z-axis measure, affixing the scannable matrix code in the room, scanning the scannable matrix using a mobile application in the user's mobile device at least by ([0034] “when the information providing device 200 provides at least one of the reference altitude and the additional information through the QR code or provides the address (e.g., URL) of the information providing server 300 through the QR code, the camera 170 may photograph the QR code. For example, the camera 170 may photograph the QR code included in the sign (e.g., guide map) installed at the entrance of a building, a hypermarket, a department store, a shopping mall, a climbing route, etc.”) and the z-axis measure is the reference altitude provided through the QR code which is installed at various locations at or within buildings when it is scanned by a camera applications on the user device.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Shin into the teaching of Wang because the references similarly disclose the tracking or monitoring of the location of people and their devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Wang to further include a QR code that verifies the employees altitude as in Shin for “more accurately measuring the altitude by correcting the altitude measured in the portable terminal by receiving the reference altitude from the altitude information providing device installed at a fixed point such as an entrance of a building or a starting point of a climbing route” (Shin, [0012]).
Wang, Shin fail to disclose “generating a text message with the mobile application, implicitly geotagging the text message the z-axis with location information, and using the geotagged text message with the z-axis information to the z-axis measure in the structure; assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company; detecting that the user has left the geographic region; and ceasing to record the time that the user is in the geographic region”
However, Graham teaches the following limitations, generating a text message with the mobile application, implicitly geotagging the text message the z-axis with location information, and using the geotagged text message with the z-axis information to the z-axis measure in the structure at least by ([0031] “the map associates the user feedback data with the one or more spaces of the building using a model of an interior of the building. In some embodiments, the map may further be adjusted to reflect changes in the feedback data over time. In some embodiments, the model may be based on at least of a LIDAR scan, a 2-D floor plan, and a 3-D building model.” [0160] “In addition to determining the location and movement of users within a given space (i.e., a building or floor of a building, or the like), the crowdsourcing platform 412 is further configured to automatically map a floor plan, layout, or model of a location based on collected crowdsourced data collected as part of the geolocation service” [0162] “as part of geolocation services, the crowdsourcing platform 412 is configured to leverage a Short Message Service (SMS) communication system for generating and transmitting command text messages to a user's smartphone or mobile device. The command text messages essentially elicit or otherwise train/educate the user's smartphone or mobile device to automatically transmit requested data back to the crowdsourcing platform 412 while the user is within a given environment and/or utilizing the service to report comfort and/or maintenance issues. The requested data may include, for example, the location or position of the user at the time of the reporting of any issue. Accordingly, the geolocation service, including the specific features of such a service described herein, allows for the a user's (e.g., employee/patron/occupant) location to be determined and tied to the user's feedback or request at the time such feedback or request is created, thereby improving the accuracy and effectiveness of an actionable response to address the user's feedback/request.” [0202] “The one or more motion sensors 536 may be embodied as any type of sensor configured to capture motion data and produce sensory signals from which the geolocation and mapping system 426 may determine the user position and/or movement with the mobile device 416. In particular, the motion sensor 536 may be configured to capture data corresponding to the movement of the user device 416 or lack thereof. The motion sensor 134 may include, for example, an accelerometer 538, an altimeter 540, one or more gyroscopes, or other motion or movement sensor to produce sensory signals corresponding to motion or movement of the device 416 and/or a magnetometer 542 to produce sensory signals from which direction of travel or orientation can be determined.” [0205] “the geolocation and mapping system 426 includes interface modules 456 configured to process and analyze data captured from corresponding sensors 534 to determine user position or movement based on analysis of the captured data.” [0214] “FIG. 31 is a block diagram illustrating the SMS communication service system 430 provided by the crowdsourcing platform 412 in greater detail and the exchange of text messages between the SMS communication service system 430 and mobile device 416 for the automatic and passive collection of location/positioning data from the user's mobile device” [0219] “The device 416 may include an SMS app 529 configured to provide the user with the ability to generate and transmit an incoming text message to the platform 412 to be received by the SMS communication service system 430 (step 1). Upon receiving the incoming text message, the system 430 may be configured to automatically transmit a command text message to the user's mobile device 416 (step 2). The command text message is generally configured to ping the user's mobile device 416 for specific data, as configured by the message creation/management module 468. For example, the command text message may be configured to command the user's mobile device to generate and send a response text message back to the platform 412 (step 3). The response text message may include, for example, location/positioning data. Accordingly, upon receiving the location/positioning data, the geolocation and mapping system 426 may correlate and tie the location/positioning data with the user's initial text message (e.g., reporting text message of “too hot” or the online order) so as to accurately tie the user's comment to a specific location in which the user and mobile device is located at the time the initial reporting text message was sent, as previously described herein.”) and Fig. 31 shows the SMS app 529 with which the user sends/receives text messages which are used to identify and map the user to a specific location in 3-D using the devices sensors, which comprises an altimeter (for measuring the user device’s altitude, or Z-axis measure); that is, the location/positioning data from the user’s mobile device includes an altitude measurement (z-axis measure).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Graham into the teaching of Wang, Shin because the references similarly disclose the tracking or monitoring of the location of people and their devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include the SMS communication service system as in Graham for “improving the accuracy with which users are located and user requests are tied to specific locations within the environment” (Graham, [0018]).
Wang, Shin, Graham fail to disclose “assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company; detecting that the user has left the geographic region; and ceasing to record the time that the user is in the geographic region”
However, Jain teaches the following limitations, assigning the time the user is in the virtual perimeter to a time sheet of the user as an employee of a company at least by ([0007] “Optionally, the time the user is in the virtual perimeter can be assigned to a time sheet of the user as an employee of a company.”);
detecting that the user has left the geographic region; and ceasing to record the time that the user is in the geographic region at least by ([0007] “It can be detected that the user has left the geographic region. The recording of the time that the user is in the geographic region can be ceased”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Jain into the teaching of Wang, Shin, Graham because the references similarly disclose the tracking or monitoring of employee’s location and time. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of reference to further include the automatic recording of how long employees work within a region based on tracking their location as in Jain in order to prevent human errors associated with manual timekeeping.
As per claim 18, claim 17 is incorporated, Jain further discloses:
determining that the user is utilizing an excused period to be outside the geographic region at last by ([0007] “The excused period to be outside the geographic region can be automatically determined from information in the user's mobile device calendar or in a list of assignments associated with the user.”).
receiving a check-in code input from an employee input into a landline telephone during a telephonic communication, wherein after the check-in code is received: locating the landline telephone at least by ([0044] “In step 1004, an employee calls into a pre-assigned telephone number from a landline inside the facility. In step 1006, the employee chooses check-in/checkout code and enters Employee ID when prompted. In step 1008, the system locates the landline and records that related jobsite and time against the attendance record.”);
wherein the geographic region comprises a job site, verifying the location of the landline telephone is within a building within the jobsite at least by ([0006] “The geographic region within the virtual perimeter is assigned a job-site number” [0008] “A telephonic communication from a landline telephone used by an employee is received… The employee is clocked in when both the check-in code from the landline telephone and the location of the mobile device indicate that the employee is within the geographic region” [0044] “a geofence is created around a facility and marked as a jobsite. In step 1004, an employee calls into a pre-assigned telephone number from a landline inside the facility.”);
performing a network locate operation on the user's mobile device to determine a location of the user's mobile device at the time the check-in code is received; recording the location of the user's mobile device at the time the check-in code is received in the employee's attendance record at least by ([0008] “A telephonic communication from a landline telephone used by an employee is received… The employee is clocked in when both the check-in code from the landline telephone and the location of the mobile device indicate that the employee is within the geographic region” [0044] “In step 1010, in order to verify the presence of the employee inside the building, the system does a network locate on the employee's mobile phone. In step 1012, the network returns a coarse or precise location of the employee phone. This is recorded in the employee attendance record.”);
receiving an employee identifier manually input into the landline telephone by the employee during the telephonic communication at least by ([0044] “In step 1004, an employee calls into a pre-assigned telephone number from a landline inside the facility. In step 1006,the employee chooses check-in/checkout code and enters Employee ID when prompted.”),
and wherein the employee identifier is associated with each event associated with creating the virtual perimeter around the geographic region at least by ([0033] “FIG. 3 illustrates an example report 300 generated by a geofence-based time clocking, according to some embodiments. Report 300 can be generated in a computer-readable form in step 110 of process 100. Report 300 can be generated by process 200 as well. Report 300 can include information such as, inter alia: a mobile device identifier, a type of each event, a location (e.g. an address) associated with each event, a time for each event, a duration of each event, an employee identifier associated with each event, a job identifier associated with each event, a customer identifier associated with each event, and/or distance attribute associated with each event.” [0044] “In step 1002 of process 1000, a geofence is created around a facility and marked as a jobsite…In step 1008, the system locates the landline and records that related jobsite and time against the attendance record.”);
and wherein the excused period to be outside the geographic region is automatically determined from information in the user's mobile device calendar or in a list of assignments associated with the user at least by ([0007] “It can be detected that the user has left the geographic region. The recording of the time that the user is in the geographic region can be ceased. The excused period to be outside the geographic region can be automatically determined from information in the user's mobile device calendar or in a list of assignments associated with the user”),
wherein the geographic region comprises a physical work site at least by ([0007] “The geographic region can be a physical work site.”),
and wherein an aggregated time that the user is in the geographic region for a specified period is provided as payroll information for the user for the specified period at least by ([0007] “An aggregated time that the user is in the geographic region for a specified period is provided as payroll information for the user for the specified period.”).

Response to Arguments
The following is in response to the amendment filed on 03/29/22.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169